Per Curiam.

The testimony of the complaining witness as to the consummated rape, though relevant, was not a necessary element to support the defendant’s conviction on the charge of robbery in the first degree. The requirement of corroboration, under section 2013 of the former Penal Law, extends only to those charges which are based solely upon evidence which, if believed, would render the accused guilty of the crime of rape. (See People v. Radunovic, 21 N Y 2d 186, 189-190; People v English, 16 N Y 2d 719, 720; People v. Lo Verde, 7 N Y 2d 114, 116.)
We have considered the other points raised and find them without merit.
The judgment appealed from should be affirmed.
Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Keating and Jasen concur; Judge Breitel taking no part.
Judgment affirmed.